 



Exhibit 10.49
SYSCO CORPORATION
2006 Supplemental Performance Based Bonus Plan
     This SYSCO CORPORATION 2006 SUPPLEMENTAL PERFORMANCE BASED BONUS PLAN (the
“Plan”) was adopted by unanimous action of the Committee (as hereinafter
defined) of Sysco Corporation (the “Company”) on June 9, 2006, and by the Board
of Directors of the Company (the “Board of Directors”) on June 9, 2006. This
Plan shall be effective on June 9, 2006.
1. Statement of Principle
     The purpose of this Plan is to increase stockholder value and to advance
the interests of the Company and its subsidiaries by aligning a portion of
certain key management personnel’s overall compensation package to their
individual performance, or in certain cases participation in team performance,
by making adjustments to such key management personnel’s compensation as set
forth in the Plan, in order to provide financial incentives for performance that
“exceeds expectations,” and disincentives for performance that is “below
expectations.” All references to “Fiscal Year” in the Plan mean the fiscal year
of the Company, unless otherwise specifically noted.
2. Plan Compensation Committee
     The Compensation and Stock Option Committee (the “Committee”) of the Board
of Directors is charged with structuring, proposing the implementation of, and
implementing the terms and conditions of, the Plan. The Committee shall have the
authority to adopt, alter and repeal such rules, guidelines and practices
governing the Plan as it shall, from time to time, deem advisable; to interpret
the terms and provisions of the Plan and any award issued under the Plan (and
any agreements relating thereto) including without limitation the manner of
determining and applying the financial and accounting concepts discussed in the
Plan; to otherwise supervise the administration of the Plan; and, except as to
the application of the Plan to executive officers, to delegate such authority
provided to it hereunder as it may deem necessary or appropriate to the Chairman
of the Board, Chief Executive Officer, President, Chief Operating Officer and
any Executive Vice President, and any of them individually. All decisions made
by the Committee pursuant to the provisions of the Plan shall be made in the
Committee’s sole discretion and shall be final and binding on all persons,
including the Company and Participants (hereinafter defined).
3. Participants
     The participants in the Plan for a fiscal year shall be designated by the
Committee from the persons who are employed by the Company, in the following
capacities (EVP/SVP Participants and Chief Executive Officer are referred to
collectively as “Participants” or individually as a “Participant”):

    EVP/SVP Participants — Persons who serve as either an Executive Vice
President of the Company or Senior Vice President of the Company (including
Senior Vice Presidents of Operations) who are also employees of the Company.    
  Chief Executive Officer — Person who serves as the Chief Executive Officer of
the Company.

4. Method of Operation
     (A) Establishment of Performance Goals. The Committee shall from time to
time establish certain performance goals by which to measure the performance of
the Participants (the “Performance Goals”).

 



--------------------------------------------------------------------------------



 



     (B) Evaluation of Performance. After the end of the Fiscal Year, the
Committee, or such person or persons designated by the Committee, shall complete
an evaluation of the Participant’s performance for such Fiscal Year, which may
include an evaluation of the Participant’s individual performance against the
Performance Goals as well as an evaluation of the collective performance of
certain designated Participants under the Plan based on the collective
Participants’ alignment with the strategy initiatives of the Company and the
Company’s fiscal year goals. Based on the evaluation with respect to the
Performance Goals, the compensation of the Participant will be adjusted, in the
sole discretion of the Committee, as follows:
          (i) If the Participant’s performance “exceeds expectations,” the
Participant will be entitled to receive a cash bonus under the Plan of up to 25%
(as determined by the Plan Committee in its sole and absolute discretion) of the
bonus earned by the Participant under the Sysco Corporation Management Incentive
Plan, as may be amended (the, “MIP Bonus”) with respect to that Fiscal Year (the
“Performance Bonus”);
          (ii) If the Participant’s performance is “below expectations,” the
Participant’s MIP Bonus will be reduced by up to 25% of such MIP Bonus; and
          (iii) If the Participant’s performance “meets expectations,” the
Participant will neither receive a Performance Bonus nor have his or her MIP
Bonus reduced.
5. No Employment Arrangements Implied
     The existence of this Plan, as in effect at any time or from time to time,
shall not be deemed to constitute a contract of employment between the Company
and Participant, nor shall it constitute a right to remain in the employ of the
Company.
6. Amendments and Termination
     The Plan may be amended at any time by the Board of Directors and any such
amendment shall be effective as of commencement of the fiscal year during which
the Plan is amended, regardless of the date of the amendment, unless otherwise
stated by the Board of Directors. This Plan shall continue indefinitely until
terminated by the Board of Directors, provided, however, that the Committee may,
in its sole discretion, choose not to establish performance goals or establish a
bonus program with respect to any fiscal year in which the Plan is in effect.
The Plan may be terminated at any time by the Board of Directors and termination
will be effective as of the commencement of the fiscal year in which such action
to terminate the Plan is taken.
7. Miscellaneous.
     (a) Plan Funding. The Plan shall at all times be unfunded and no provision
shall at any time be made with respect to segregating any assets of the Company
or its subsidiaries for payment of any benefits under the Plan.
     (b) Governing Law. The interpretation, construction and performance of this
Plan shall be governed by and construed and enforced in accordance with the
internal laws of the state of Delaware without regard to the principle of
conflicts of laws.
     (c) Successors. All obligations of the Company under the Plan shall be
binding and inure to the benefit of any successor to the Company, whether the
existence of such successor is the result of a direct or indirect purchase,
merger, consolidation or otherwise.

2



--------------------------------------------------------------------------------



 



     (d) Third Parties. Nothing express or implied in this Plan is intended or
may be construed to give any person other than a Participant any rights or
remedies under this Plan.
8. Prior Plan
     As of its effective date, June 9, 2006, this Plan shall supersede the
Company’s 2004 Supplemental Performance Based Bonus Plan (the “Prior Plan”). No
further awards will be granted under the Prior Plan following such date, but any
awards granted under the Prior Plan prior to June 9, 2006 that have not yet been
paid as of that date will continue to remain outstanding and will be payable in
accordance with and to the extent provided in the Prior Plan and the applicable
grant agreements or programs.

3